FILED
                                                                             Aug 21 2018, 9:15 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Michael D. Dean                                            ROBERT CARTER:
Gibson Law Office                                          Curtis T. Hill, Jr.
Lafayette, Indiana                                         Attorney General of Indiana
                                                           Frances Barrow
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Nathan Healey,                                             August 21, 2018
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           76A03-1711-MI-2681
        v.                                                 Appeal from the Steuben Circuit
                                                           Court
Robert Carter, Commissioner of                             The Honorable Allen N. Wheat,
the Indiana Department of                                  Judge
Corrections, et al.,                                       Trial Court Cause No.
Appellees-Respondents.                                     76C01-1705-MI-116




Robb, Judge.




Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018                           Page 1 of 19
                                 Case Summary and Issue
[1]   Nathan Healey pleaded guilty to criminal confinement, a Class D felony.

      Following his release from the Indiana Department of Correction (“DOC”), the

      DOC required Healey to register as a sex offender, even though Healey did not

      plead to the circumstances in which criminal confinement constitutes a sex

      offense. Having registered as a sex offender in the years since his release,

      Healey brought this declaratory judgment action seeking relief from the DOC’s

      determination that he must register as a sex offender. The trial court denied

      Healey’s petition along with a subsequent motion to correct errors. Healey now

      appeals raising the sole issue of whether the trial court erred in denying his

      petition for declaratory relief. Concluding the trial court did not err, we affirm.



                             Facts and Procedural History
[2]   On July 4, 2007, Healey was charged with criminal confinement against a

      child, a Class C felony, and battery against a child resulting in bodily injury, a

      Class D felony. Seventeen months later, an additional count was added to the

      information charging Healey with criminal confinement, a Class D felony. In

      May 2009, Healey pleaded guilty to criminal confinement, a Class D felony,

      and, pursuant to the written plea agreement, the remaining charges were

      dismissed. Healey was sentenced to three years with all but 270 days

      suspended.




      Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 2 of 19
[3]   After Healey served his executed sentence, the DOC required him to register as

      a sex offender for life because the victim of Healey’s offense was less than

      “twelve (12) years of age at the time of the crime.” Ind. Code § 11-8-8-19(c)

      (2007); see Appellant’s Second Amended Appendix, Volume 2 at 16. Healey

      registered on June 16, 2009.


[4]   On May 3, 2017, Healey filed a verified petition for declaratory relief, asking to

      be relieved of his duty to register as a sex offender because he never pleaded to

      the age of the victim. Healey named the commissioner of the DOC, Robert

      Carter; the Steuben County prosecutor; and the Steuben County sheriff as

      respondents. Carter responded to Healey’s petition through counsel, the

      Indiana Attorney General, seeking dismissal, or in the alternative, denial of

      relief.1


[5]   The parties waived a formal evidentiary hearing and instead submitted a joint

      stipulation of facts to the trial court. On September 6, 2017, the trial court

      issued its Order:


                 1. On December 30, 2008 Healey was charged with having
                    committed the offense of criminal confinement as set forth at
                    Ind. Code 35-42-3-3(a)(1), a Class D Felony.




      1
       The other named respondents, Jeremy T. Musser, Steuben County Prosecuting Attorney, and Tim R.
      Troyer, Steuben County Sheriff, do not participate in this appeal.

      Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018               Page 3 of 19
        2. The crime for which Healey was charged with having
           committed [sic] occurred on July 4, 2007.


        3. On July 4, 2007, Ind. Code 35-42-3-3(a)(1) provided as
           follows:


             “(a) A person who knowingly or intentionally: (1) confines
             another person without the other person’s consent;
             …commits criminal confinement. Except as provided in
             subsection (b), the offense of criminal confinement is a Class
             D Felony.”


        4. The criminal charge identified the victim as “Z.M.” The age
           of Z.M. was not set forth in the criminal charge.


        5. On July 4, 2007, Ind. Code 11-8-8-4.5 set forth those crimes
           for which if a person should be convicted of having
           committed [sic] would mandate the person to register as a sex
           offender.


        6. Ind. Code 11-8-8-4.5(12) provided as follows:


             “(12) Criminal confinement (IC 35-42-3-3), if the victim is less
             than eighteen (18) years of age, and the person who confined
             or removed the victim is not the victim’s parent or guardian.”


        7. On May 9, 2009, Healey entered a plea of guilty to having
           committed the offense of criminal confinement as charged
           under the provisions of Ind. Code 35-42-3-3(a)(1), and
           thereafter was sentenced in accordance with his Plea
           Agreement.


        8. Healey does not contend that he was unaware of the fact that
           the victim of his crime was under the age of eighteen (18)
Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018    Page 4 of 19
             years. Further, Healey does not contend that he was the
             parent or guardian of Z.M.


        9. Healey argues that requiring him to register as a sex offender
           is a penalty or punishment that is based upon a fact to which
           he did not plead guilty.


        10. It is true that the State’s charging information regarding
            Count III was silent as to the age of Z.M., and to his
            relationship to Z.M.


        11. Ind. Code 35-42-3-3(a)(1) does not set forth the age of the
            victim as an element of the offense which must be proven by
            the State by proof beyond a reasonable doubt.


        12. Ind. Code 35-42-3-3(a)(1) does not set forth the relationship of
            the Defendant to the victim as being an element of the offense
            of criminal confinement which must be proven by the State by
            proof beyond a reasonable doubt.


        13. In the case of Nichols v. State, 947 N.E.2d 1011 (Ind. [Ct.]
            App. 2011) the Court at page 1017 held:


             “The Sex Offender Registration Act requires that the DOC
             maintain a registry of sex offenders, and requires that
             offenders register with the Department. Placement on the
             Registry is mandatory, and the Act affords neither the trial
             court nor the DOC any discretion in the matter of the
             registration requirement. …Plea agreements have no effect on
             operation of the Act…” (Citations omitted) (Quotation marks
             omitted)


        14. In accordance with existing Indiana Law the moment the trial
            court entered judgment upon Healey’s plea of guilty to the

Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 5 of 19
                   crime of criminal confinement his fate was sealed regarding
                   whether he was or was not required to register as a sex
                   offender all in accordance with law barring any constitutional
                   infirmities with the enacted legislation.


              IT IS THEREFORE ORDERED, ADJUDGED AND
              DECREED as follows:


              1. [Carter’s] Motion to Dismiss shall be denied.


              2. Healey’s Petition for Declaratory Relief shall be denied.


      Appellant’s Second Amended App., Vol, 2 at 39-42. Healey filed a motion to

      correct error which was similarly denied. Healey now appeals.



                                 Discussion and Decision
[6]   Healey contends the trial court abused its discretion by denying his petition for

      declaratory judgment because the trial court may review the constitutionality of

      agency decisions and because the DOC’s registration requirement violated his

      Sixth Amendment right to a trial by jury.


                                       I. Standard of Review
[7]   We review a trial court’s ruling on a motion to correct error for an abuse of

      discretion. Kashman v. Haas, 766 N.E.2d 417, 419 (Ind. Ct. App. 2002). And

      where, as here, the issues involve matters of law, we review the trial court’s

      decision de novo. City of Indianapolis v. Hicks, 932 N.E.2d 227, 230 (Ind. Ct. App.

      2010), trans. denied.

      Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 6 of 19
                                         II. Judicial Review
[8]   Healey claims the trial court erred in concluding “that it did not have authority

      to rule on the constitutionality of a sex offender registration decision made by

      the [DOC].” Appellant’s Brief at 11. Specifically, the trial court concluded:


              14. In accordance with existing Indiana Law the moment the trial
                  court entered judgment upon Healey’s plea of guilty to the
                  crime of criminal confinement his fate was sealed regarding
                  whether he was or was not required to register as a sex
                  offender all in accordance with law barring any constitutional
                  infirmities with the enacted legislation.


      Appellant’s Second Amended App., Vol. 2 at 42. Viewed in the context of

      Healey’s Sixth Amendment claim, the trial court’s order could be read as

      concluding it lacked subject-matter jurisdiction to review a DOC action,

      “barring any constitutional infirmities with the enacted legislation.” Id.


[9]   In 1994, Congress adopted the Jacob Wetterling Crimes Against Children and

      Sexually Violent Offenders Registration Act to encourage individual states to

      adopt sex offender registration statutes. Wallace v. State, 905 N.E.2d 371, 374

      (Ind. 2009). Soon thereafter, the Indiana General Assembly adopted the Sex

      Offender Registration Act (“SORA”), also known as “Zachary’s Law,” which

      required persons convicted of certain sex crimes to register as “sex offender[s].”

      Id. at 375 (citing Act of March 2, 1994, Pub.L. No. 11-1994, § 7). SORA

      originally applied to eight crimes and included both registration and notification

      provisions. Id. Since then, SORA has been amended several times, and

      actively expanded “in both breadth and scope.” Id.

      Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 7 of 19
[10]   The General Assembly delegated administrative authority over SORA to the

       DOC. See Ind. Code § 11-8-2-12.4. As an administrative agency, the DOC is

       governed generally by the Indiana Administrative Orders and Procedures Act

       (“IAOPA”). Pierce v. State Dep’t of Correction, 885 N.E.2d 77, 88 (Ind. Ct. App.

       2008). IAOPA provides the “exclusive means for judicial review of an agency

       action.” Ind. Code § 4-21.5-5-1. The burden of demonstrating the invalidity of

       agency action is on the party asserting its invalidity. Ind. Code § 4-21.5-5-14(a).

       And, a reviewing court shall grant relief only if it determines that a person

       seeking judicial relief has been prejudiced by an agency action that is:


               (1) arbitrary, capricious, an abuse of discretion, or otherwise not
               in accordance with law;


               (2) contrary to constitutional right, power, privilege, or
               immunity;


               (3) in excess of statutory jurisdiction, authority, or limitations, or
               short of statutory right;


               (4) without observance of procedure required by law; or


               (5) unsupported by substantial evidence.


       Ind. Code § 4-21.5-5-14(d).


[11]   The IAOPA expressly exempts “certain agency actions” of the DOC from

       administrative judicial review. Ind. Code § 4-21.5-2-5(6) (exempting “[a]n

       agency action related to an offender within the jurisdiction of the department of


       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018    Page 8 of 19
       correction.”). However, nothing in this provision prevents judicial review over

       alleged violations of constitutional protections and thus courts retain subject-

       matter jurisdiction to resolve controversies alleging DOC interference with a

       constitutional right, privilege, or immunity. Ratliff v. Cohn, 693 N.E.2d 530, 548

       (Ind. 1998).


[12]   Applied here, these statutes mean the trial court retained subject-matter

       jurisdiction to resolve Healey’s constitutional claim alleging a violation of his

       Sixth Amendment right to a jury trial. Kirby v. State, 95 N.E.3d 518, 521 (Ind.

       2018) (noting declaratory judgment actions are appropriate vehicle for a

       constitutional challenge of sex offender registration requirements); Greer v. Buss,

       918 N.E.2d 607, 615 (Ind. Ct. App. 2009) (concluding declaratory judgment

       action was appropriate where defendants challenged sex offender registration

       requirement on constitutional grounds). Therefore, to the extent the trial

       court’s order can be read to the contrary, it is erroneous.


                                    II. The Sixth Amendment
[13]   Having established the trial court retained subject-matter jurisdiction over

       Healey’s claim, we proceed to its merits. Again, Healey alleges his registration




       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 9 of 19
       requirement violates his Sixth Amendment right to a trial by jury.2 Healey’s

       petition for declaratory judgment alleged:


                [Healey] is entitled to declaratory judgment that he not be
                required to register as a sex offender. This is because his
                registration requirement constitutes a punishment or penalty that
                is based on a fact that he did not plead guilty to, and that was not
                found by a jury beyond a reasonable doubt.


       Appellant’s Second Amended App., Vol. 2 at 12, ¶ 9.


[14]   In support of his request for a declaratory judgment, Healey cited Apprendi v.

       New Jersey, 530 U.S. 466 (2000), and Blakely v. Washington, 542 U.S. 296 (2004).

       Appellant’s Second Amended App., Vol. 2 at 11, ¶ 7. In Apprendi, the Supreme

       Court declared that, “[o]ther than the fact of a prior conviction, any fact that

       increases the penalty for a crime beyond the prescribed statutory maximum

       must be submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S.

       at 490. Four years later, Blakely v. Washington clarified that the statutory

       maximum referred to in Apprendi is “the maximum sentence a judge may

       impose solely on the basis of the facts reflected in the jury verdict or admitted




       2
         Although the Indiana Constitution Article 1, section 19 also confers the “right to have a jury determine the
       law and the facts,” Healey made no separate argument based on the Indiana Constitution. Thus, Healey has
       forfeited any such claim. Klein v. State, 698 N.E.2d 296, 299 (Ind. 1998).
       We also note, and Healey concedes, criminal confinement became a “sex offense” when Indiana Code
       section 11-8-8-4.5 was amended effective July 1, 2007, to define a sex offender as a person who was convicted
       of criminal confinement “if the victim is less than eighteen (l8) years of age, and the person who confined or
       removed the victim is not the victim’s parent or guardian.” See Appellant’s Second Amended App., Vol. 2 at
       11, ¶ 3. Healey’s offense occurred July 4, 2007. Therefore, Healey’s claim does not implicate constitutional
       prohibitions against ex post facto laws.

       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018                       Page 10 of 19
       by the defendant.” 542 U.S. at 303 (emphasis omitted). And, most recently,

       the Supreme Court made clear that “[i]n stating Apprendi’s rule, [it had] never

       distinguished one form of punishment from another. Instead, [the Supreme

       Court’s] decisions broadly prohibit judicial factfinding that increases maximum

       criminal sentence[s], penalties, or punishment[s.]” S. Union Co. v. United States,

       567 U.S. 343, 350 (2012) (quotation marks omitted).


[15]   Pursuant to Apprendi and its progeny, Healey argues the registration

       requirement imposes a penalty or punishment for the purposes of the Sixth

       Amendment and thus the underlying facts supporting the registration

       requirement—a determination the victim was under eighteen years old and that

       Healey was not the victim’s parent or guardian—must have been admitted by

       him as part of his plea agreement. In turn, the State argues Healey’s

       registration requirement is not part of Healey’s sentence but a collateral

       consequence and Healey’s registration requirement was therefore an operation

       of SORA itself. We agree with the State.


[16]   First, we note Healey has failed to provide authority, or cogent argument, for

       the proposition that Apprendi and its progeny extend beyond judicial fact-

       finding. After all, it was “judicial fact-finding that concerned the [Supreme]

       Court in Blakely.” Smylie v. State, 823 N.E.2d 679, 683 (Ind. 2005), cert. denied,

       546 U.S. 976 (2005); see also S. Union Co., 567 U.S. at 350 (noting Apprendi and

       its progeny “broadly prohibit judicial factfinding that increases maximum

       criminal sentence[s], penalties, or punishment[s.]”). The issue presented here is



       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 11 of 19
       not one of judicial fact-finding but rather a determination of the DOC pursuant

       to SORA.


[17]   Secondly, we are unconvinced Healey’s registration requirement constitutes a

       penalty or punishment for the purposes of the Sixth Amendment. When the

       legislature imposes restrictions on people convicted of certain crimes, those

       restrictions are not part of a sentence, but are collateral consequences. Kirby, 95
N.E.3d at 520. Indeed, “[a] criminal sentence is the punishment ordered by the

       trial court after conviction—nothing more.” Id. (citing Black’s Law Dictionary

       1569 (10th ed. 2014) (defining “sentence” as “[t]he judgment that a court

       formally pronounces after finding a criminal defendant guilty”)). “Sex-offender

       registration itself is thus a collateral consequence.” Id. (citing Chaidez v. United

       States, 568 U.S. 342, 349 n.5 (2013)). Therefore, we conclude Healey’s

       registration requirement was a collateral consequence of his conviction for

       criminal confinement and not a penalty or punishment for the purposes of the

       Sixth Amendment.


[18]   Healey pleaded guilty to criminal confinement pursuant to Indiana Code

       section 35-42-3-3(a)(1) (2007). The underlying charging information provided:


               The undersigned says that on or about July 4, 2007 at and in
               Steuben County, State of Indiana. Nathan James Healey did
               knowingly or intentionally confine another person, to-wit: Z.M.,
               without the consent of said person, all of which is contrary to the
               form of the statutes in such cases made and provided by I.C. 35-
               42-3-3(a)(1) and against the peace and dignity of the State of
               Indiana.


       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 12 of 19
       Appellant’s Second Amended App., Vol. 2 at 27. At the time of Healey’s

       offense, Indiana Code section 35-42-3-3 (2006) provided:


               (a) A person who knowingly or intentionally:


                        (1) confines another person without the other person’s
                        consent;


                        ...


               commits criminal confinement. Except as provided in subsection
               (b), the offense of criminal confinement is a Class D felony.


[19]   Although the criminal confinement statute provided for an enhancement from a

       Class D felony to a Class C felony where the victim of the crime was “less than

       fourteen (14) years of age and is not the confining or removing person’s child,”

       Ind. Code § 35-42-3-3(b)(1)(A) (2006), the legislature included the entire

       criminal confinement statute when defining both “sex offender” and “sex or

       violent offender.” Ind. Code § 11-8-8-4.5(a)(12) (2007); Ind. Code § 11-8-8-

       5(a)(12) (2007). As discussed above, our legislature delegated administrative

       authority over SORA to the DOC, see Ind. Code § 11-8-2-12.4 (listing duties of

       the DOC), and the DOC is required to maintain the sex offender registry, Ind.

       Code §§ 11-8-2-12.4(1)-(2), (5); 11-8-2-13. Having included the requirements

       that criminal confinement constitutes a sex offense for purposes of the registry

       only when the “victim is less than eighteen (18) years of age, and the person

       who confined or removed the victim is not the victim’s parent or guardian,”

       under Title 11 of the Indiana Code, our legislature delegated the authority to

       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 13 of 19
       make the necessary factual determination to the DOC. Ind. Code § 11-8-8-

       4.5(a)(12) (2007); Ind. Code § 11-8-8-5(a)(12) (2007). Quite simply, Healey

       pleaded guilty to criminal confinement, his victim was less than eighteen years

       old, and Healey was not the victim’s parent or guardian; therefore,

       “[p]lacement on the Registry is mandatory, and the Act affords neither the trial

       court nor the DOC any discretion in the matter of the registration

       requirements.” Nichols v. State, 947 N.E.2d 1011, 1017 (Ind. Ct. App. 2011).


                                 III. Healey’s Plea Agreement
[20]   Comingled with his Sixth Amendment claim, Healey argues there were

       insufficient facts to warrant his registration requirement where the underlying

       charging information only provided the initials of the victim without providing

       the victim’s age or relationship to Healey. As concluded above, because

       Healey’s registration requirement was a collateral consequence to his conviction

       without Sixth Amendment implications, there was no constitutional

       requirement that he plead guilty to every fact warranting his registration

       requirement. Even in the absence of a constitutional requirement, however, the

       DOC cannot arbitrarily and capriciously designate sex offenders, and Healey

       contends the record is insufficient to support his designation. We conclude the

       record contained sufficient information for the DOC to determine Healey’s

       registration requirement.


[21]   When a person is convicted and sentenced to a term of imprisonment, as

       Healey was here, the trial court is obliged to provide certain documents to the


       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 14 of 19
       DOC. Ind. Code § 35-38-1-14. Among these documents, the trial court must

       provide “any record made under IC 35-35-2,” Ind. Code § 35-38-1-14(a)(4),

       which includes charging informations, Ind. Code § 35-35-2-1(a)(2). Moreover,

       Indiana Code section 11-8-8-9(d)(2) provides that for any sex or violent offender

       who is not committed to the DOC, the probation office of the sentencing court

       must provide the DOC with the sentencing order and presentence investigation,

       as well as “any other information required by the [DOC] to make a determination

       concerning sex or violent offender registration.” (Emphasis added.) Having

       utilized such broad language, we conclude the legislature intended the DOC to

       look to any facts having a basis in the record to determine the offender’s

       registration requirement.


[22]   Healey was charged with criminal confinement against a child, a Class C

       felony, but pleaded guilty to the charge of criminal confinement, a Class D

       felony, naming “Z.M.” as the victim of the offense. Appellant’s Second

       Amended App., Vol. 2 at 27. In the charge of criminal confinement against a

       child, a Class C felony, the State alleged:


               . . . Healey, did then and there recklessly, knowingly, or
               intentionally confine or remove another person, to-wit [redacted]
               a person less than fourteen (14) years of age, to-wit: 4 months
               old, whose date of birth is 02/07/2007, and is not the confining
               or removing person’s child, by force from one place to another.


       Id. at 25. Although the victim’s name is redacted, considering the nature of the

       charge and amended information, it appears the victim was also Z.M.

       Moreover, Healey does not contend the victim was over eighteen years old, that

       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 15 of 19
       he was the victim’s parent or guardian, or that Z.M. was not the same victim

       for both charges. Although we do not view this as tantamount to a factual

       concession, we see no reason to question the DOC’s determination. See Ind.

       Code § 4-21.5-5-14(a) (“The burden of demonstrating the invalidity of agency

       action is on the party to the judicial review proceeding asserting invalidity.”).

       Accordingly, we conclude the record contained sufficient information to

       warrant Healey’s registration requirement where he pleaded guilty to criminal

       confinement of Z.M.


[23]   In his petition for declaratory relief, Healey also argued “it was part of the

       benefit of [Healey’s] bargain to receive the less serious sentencing implications

       associated with the general confinement statute.” Appellant’s Second

       Amended App., Vol. 2 at 11, ¶ 4. Despite Healey abandoning such argument

       on appeal, we nevertheless find it relevant to the foregoing discussion and

       instructive regarding the operation of SORA. “[A] defendant receives the full

       benefit of his bargain when multiple charges are dismissed in accordance with

       the [plea] agreement.” Sexton v. State, 968 N.E.2d 837, 841 (Ind. Ct. App.

       2012), trans. denied. Here, pursuant to the plea agreement, Healey pleaded

       guilty to criminal confinement, a Class D felony, and the State dismissed the

       charges of criminal confinement against a child, a Class C felony, and battery

       against a child resulting in bodily injury, a Class D felony. See Appellant’s

       Second Amended App., Vol. 2 at 28, 25-26. In Bethea v. State, our supreme

       court explained that where a plea bargain does not foreclose “the possibility of

       the trial court using enhancements from the underlying charges that were


       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 16 of 19
       dismissed, or from the original charges from which a lesser included plea is

       taken[,] we hold it is not necessary for a trial court to turn a blind eye to the

       facts of the incident that brought the defendant before them.” 983 N.E.2d 1134,

       1145 (Ind. 2013). Here, of course, it was not the trial court looking to the

       underlying facts of Healey’s conviction for a “sentencing implication[],”

       Appellant’s Second Amended App., Vol. 2 at 11, ¶ 4, but rather the DOC

       making a determination as to Healey’s registration requirement as a collateral

       consequence of his conviction, see supra ¶17. More importantly, however, while

       defendants remain free to bargain with the State regarding sentencing, the same

       is not true for registration requirements.


[24]   In denying Healey’s petition the trial court cited Nichols v. State, 947 N.E.2d
1011; we too find Nichols controlling. Nichols was charged with numerous

       counts of child molesting in separate cases arising in different counties. Nichols

       entered into plea agreements whereby he would plead guilty to two counts of

       child molesting as Class C felonies in the Hamilton County case, and to one

       count of child molesting as a Class C felony in the Tipton County case, and the

       remaining charges were dismissed. The plea agreement also recited each of the

       statutory requirements for sex offender registration for a ten-year period or for

       life. The trial court accepted the plea agreement and sentenced Nichols in an

       order stating that Nichols would be required to register as a sex offender for a

       period of ten years. Soon thereafter, the DOC notified the trial court that its

       order appeared in error because Nichols had committed unrelated offenses and

       was therefore required to register as a sex offender for life. Nichols filed a


       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 17 of 19
       motion for correction of the sex offender registry, pointing to the terms of his

       plea agreement and requesting the trial court order the DOC to revise his

       registration obligation to a ten-year period. The trial court denied Nichols’

       motion and his subsequent motion to correct error.


[25]   Nichols appealed, arguing, inter alia, the DOC improperly overruled the trial

       court’s sentencing order and the lifetime registration requirement violated the

       terms of his plea agreement. The State argued the registration decision, “like

       decisions on prison placement, is within the discretion of the DOC and courts

       have no role in such decisions.” Id. at 1016-17. On review, a panel of this

       court rejected both parties’ arguments and reasoned the DOC did not

       “overrule[]” the trial court because the registration requirement is “a

       consequence of the operation of the Act itself.” Id. at 1017 (quotation omitted).

       In so holding, the court looked to precedent establishing that “[p]lea agreements

       have no effect on the operation of the Act.” Id. (citing In re G.B., 709 N.E.2d
352, 356 (Ind. Ct. App. 1999)). The court therefore concluded,


               The DOC . . . made a determination required by law as to the
               length of Nichols’s reporting period in order to properly track
               information in the Registry. This period is determined by the
               statute itself—not by the plea agreement, not by the trial court,
               and not—contrary to the State’s argument in its brief—by the
               DOC.


       Id.


[26]   We agree with the reasoning of the Nichols court. Healey pleaded guilty to the

       requisite crime of criminal confinement and admitted that Z.M. was the victim
       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 18 of 19
       of the crime. Accordingly, Healey’s registration requirement was “a

       consequence of the operation of the Act itself,” id. at 1017, and the trial court

       did not abuse its discretion in denying Healey’s motion to correct error seeking

       to have declaratory judgment granted in his favor.



                                                Conclusion
[27]   For the reasons set forth above, the trial court retained subject-matter

       jurisdiction to resolve Healey’s constitutional claim and the trial court did not

       abuse its discretion in denying Healey’s petition for declaratory judgment.


[28]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 76A03-1711-MI-2681 | August 21, 2018   Page 19 of 19